 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Veratex Corporation and International Union,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America(UAW). Case 7-CA-7760February 22, 1971DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn June 30, 1970, Trial Examiner Laurence A.Knapp issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engagingin certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's De-cision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and finds merit in certainof Respondent's exceptions. Accordingly, we herebyadopt the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent consist-ent herewith.The Trial Examiner found that Respondent dis-charged employee Donna Doiron in violation of Sec-tion 8(a)(3) of the Act. We disagree for the followingreasons.Doiron was hired in early September 1969' as aproduction worker in Respondent's medical and den-tal supplies manufacturing plant.When the Union'sorganizational campaign began a month later, Doironjoined 4 other prounion employees in soliciting signa-turesfor union authorization cards from among theapproximately 50 unit employees. Thereafter, on No-vember 20, Doiron together with employees Novakand Cauley attended a preelection conference withRespondent's representative in the Board's Region 7offices.In two subsequent preelection speechesRespondent's officials referred to three "girls" whohad attended the meeting, but they did not mentionthe employees' names. The five prounion employeesall wore union buttons on election day, December 11.'All datesare 1969 unless otherwiseindicatedWe agree with the Trial Examiner that Respondentknew which of its employees actively supported theUnion and that Doiron was one of them.After losing the election, the Union filed objectionsto conduct affecting the results of the election onDecember 17. The objections document was signedby a union official, but it was prepared with the assist-ance of employees Novak, Doiron, and Cauley at thelatter's home after the election on December 11. OnDecember 19, Respondent held a meeting of its em-ployees at the plant during which its vice president,Trombly, mentioned,inter alia,that "charges" hadbeen filed by a few of the "girls" who were unhappyabout the outcome of the election.Shortly after Trombly's speech, employee CeceliaAlman, one of the five known prounion workers, wentto Trombly and told him that she had had nothing todo with the "charges." The Trial Examiner, on thebasis of Alman's credited testimony, found thatTrombly answered that he knew that she had nothingto do with it, that he knew who the girls were, and thathe would take care of them.2 The Union withdrew theobjections on January 9, 1970.Doiron and employee Christine Alman, who wasalso active on behalf of the Union, were working to-gether packing rolls of paper used on medical exam-ination tables when they were discharged on January29, 1970. The packing operation in which they wereengaged at the time of their discharge, and in whichthey had been engaged for about 3 weeks prior there-to, consisted of the following: one girl would assemblea carton and insert a plastic bag which the otherwould then fill with six rolls of paper and close witha tie band or twister similar to that used to seal house-hold food storage bags; the girl who set up the cartonwould then seal the filled box with tape and place iton a skid for transport to the shipping department.Since Doiron and Alman alternated their duties ap-proximately hourly, Doiron knew that the twister hadto be affixed to the plastic bag before the carton wassealed. A third employee, not involved herein, operat-ed the machine which produced the rolls which Doi-ron and Alman packed.Shortly after lunch on the day of her discharge,Doiron observed Plant Superintendent Bigsby re-move a carton which she had just sealed and take itinto the plant office. Bigsby testified that he had de-cided to inspect the carton after seeing Alman placea roll in the plastic bag without first rolling up its looseends. But upon discovering that the twister had notbeen affixed to the bag, Bigsby and Trombly decidedto inspect several more cartons, and discovered othercartons whose plastic bags had not been tied with a2We agreewith the TrialExaminer's findingthat Trombly's statement toCeceliaAlman constituted a coercivethreat ofretaliation in violation ofSection 8(a)(1) of the Act.188 NLRB No. 82 THE VERATEX CORPORATIONtwister.At the same time that Bigsby removed the cartonDoiron had just sealed, Doiron asked Alman if shehad been putting the tie bands on the bags. DespiteAlman's negative response, Doiron continued to sealcartons knowing that they contained improperlyclosed bags.'After ascertaining that many cartons containedbagswithout twisters,Trombly and Bigsby ap-proached the two employees and Trombly asked Al-man if she had been putting the twisters on the bags.When Alman replied that she had not been doing so,Trombly discharged her. It is not alleged that thisdischarge is unlawful. While the record is somewhatunclear as to the exact sequence of the followingevents, it is apparent that Trombly asked Doiron ifshe knew that Alman had not been tying the bags.Doiron admitted that she was aware of Alman's dere-liction. Trombly then asked Doiron why she had nottold someone in management about the situation.Doiron answered that she did not know that she wassupposed to do this as she was not a "boss" WhenTrombly inquired why Doiron had sealed cartonsknowing that they contained improperly closed bags,he received no reply. He then discharged her.The Trial Examiner found that Respondent's as-signed specific reason for Doiron's termination washer failure to report Alman's mistakes to managementeven though she knew that it was company policy toreport such errors when a coworker failed to rectifythem. The Trial Examiner found, in rejecting the testi-mony of Trombly and crediting that of the GeneralCounsel's witnesses, that Trombly had not given suchinstructions to the employees or to Doiron subsequentto her hire. Discrediting Respondent's explanation forthe discharge, he concluded that the real reason wasRespondent's antipathy to one of the leading unionsupporters.We disagree.In his decision the Trial Examiner noted that Trom-bly testified that Doiron's knowingly sealing boxescontaining untied bags was another basis for her dis-charge, but the Trial Examiner regarded this as justTrombly's way of expressing the consequence ofDoiron's failure to report Alman's defective work andnot an independent ground for her discharge. Howev-er,we perceive a distinction between failing to reporton a fellow worker, assuming such a company policyexisted, and continuing to produce a product knowingitto be defective.While Doiron might not haveknown that Respondent expected its employees to3The Trial Examiner foundthat shortlyafter being hired Doiron wascritized byTromblyfor operating a machine even though it was producingrolls of napkins with oil spots on them.The essenceof Trombly's complainton the two occasions involved therein was that Dosron failed to stop themachine immediately upon discovering that it was producing defective mate-nal601inform management about another worker's poorwork performance,4 Doiron clearly knew that twisterswere to be affixed to the plastic bags before the car-tons were sealed since she had done that very task theday of her discharge. In short, it was notunreasonablefor Trombly to have expected that Doiron would haveat leaststoppedsealingthe defectively packed cartonswhen she learned that Alman was not putting the tiebands on the bags. This, in our opinion,was a sep-arate and valid independent basis for Doiron's dis-charge,especially since she had been warnedpreviously by Trombly about continuing to produceknown defective products. There is nothing in therecord to indicate that similar derelictions by otheremployees have gone unpunished by Respondent orthat Doiron's termination was, in some othermanner,a pretext for Respondent to rid itself of an activeunion adherent. This is so notwithstanding Trombly'sthreat to "take care" of those employees who filedobjections to Respondents's conduct during the elec-tion campaign.We find, therefore, from the above, that the Gener-al Counsel has not proven by a preponderance of theevidence that the assignedreasonsfor Doiron's dis-charge were pretexts and that the realreasonwas thatshe was active on behalf of the Union. Accordingly,we shall dismiss the complaint insofar asit alleges thatRespondent discharged employee Donna Doiron inviolation of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TheVeratex Corporation, Detroit, Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees that it will retaliateagainst them because of their union activities.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganization as a condition of employment, as author-ized in Section 8(a)(3) of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a)Post at both its plants in Detroit, Michigan,Cecelia Alman testified that Christine Alman,her stepdaughter,had beenwarned by her and another employee prior to Christine's discharge about nottying the plastic bags, Ceclia never informed management,however. Thistestimony corroborates Trombly insofar as it shows that coworkers correctedeach other's work,but there is no evidence that management had ever beentold by one employee about another worker's poor performance. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDcopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the Re-gional Director for Region 17, after being duly signedby its representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed, insofar as it alleges violations ofthe Act not specifically found herein.MEMBER JENKINS,dissenting:The Trial Examiner found an 8(a)(3) violation inthe discharge of Doiron on the basis of a credibilityresolution rejecting Respondent's assertion, throughTrombly, that Respondent discharged Doiron's part-ner, Alman, for failing to put a twister tie on a plasticbag containing six rolls of the product, which tie wasrequired to be placed on the bag, and that Doiron wasdischarged for failing to inform management ofAlman's dereliction, of which she was aware. Tromblyalso asserted that Doiron was discharged in part forperforming defective work, i.e., sealing the shippingcarton with the plastic bag inside minus the tie as wellas for her failure to inform. The Trial Examiner re-gards these two reasons as essentially one since theyin fact appear to be inseparable in operation, a con-clusion which appears to be reasonable.The Trial Examiner further found that Tromblyadmitted that the failure to put the ties on the bagswas not the reason he discharged Alman, and that hehad made up his mind to discharge Alman and hadher check made out before the "no ties" incident. Thisconclusion is plainly supported by the record. Previ-ously, however, Trombly had based his explanation ofAlman's discharge solely on the absence of the tiesand had tied Doiron's discharge to this same absence.If the absence of the ties was not the reason forAlman's discharge, it is difficult to see how the failureto report this absence could be the cause for Doiron'sdischarge, since her responsibility, if any, was second-ary. The Trial Examiner discredited Trombly's expla-nation of the discharges, a resolution which hardlyseems arbitary and capricious in these circumstances.Consequently, it appears to me that on the basis of thecredibility resolutions, the Trial Examiner reached thecorrect result and I would affirm his decision on thisissue.5 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforcingan Order"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten our employees with re-taliation because of their activities on behalf ofthe InternationalUnion, United Automobile,Aerospace and Agricultural Implement Workersof America (UAW), or any other labor organiza-tion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act, except to the extent that such rights maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) ofthe Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named Union, or any other labor organization,except to the extent that this right may be affected byan agreement executed in conformity with Section8(a)(3) of the Act, as amended.THE VERATEX CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard, Detroit, Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: I heard this case inDetroit,Michigan, on May 18-19, 1970, following pretrialproceedings in compliance with the National Labor Rela-tions Act, as amended (herein called the "Act.") I Followingthe hearing, briefs were duly filed with me by counsel for1A charge and an amended charge were filed on February 13 and March12, 1970, respectively, the complaint and an amendment thereto were issuedon March 27 and April 7, 1970, respectively(the complaint was further THE VERATEX CORPORATIONthe General Counsel and for the Respondent.Questions PresentedIn October 1969, International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), herein called the "Union," began an ef-fort to organize Respondent's 50-odd employeeswith theresult that an election was held on December 11, 1969, atwhich the vote was 38 to 14 against the Union. The Unionthereafter filed and then withdrew objections to the elec-tion, and the results were certified by the Board's RegionalDirector on January 12, 1970.As his complaint was rendered more specific at the hear-ing, the General Counsel contends, and Respondent denies,that on December 19, 1969, Respondent threatened to retal-iate against three employees, including Miss Donna Doi-ron,3 because they had participated in framing the Union'sobjections to the election; and that, on January 29, 1970,Respondent discharged Miss Doiron, because of her activi-ties on behalf of the Union.Upon the entire record of the hearing, and from my ob-servation of the demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTTHE LABOR ORGANIZATION INVOLVEDThe complaint alleges,the answer admits,and I find thatRespondent is a Delaware corporation engaged at places ofbusiness in Detroit,Michigan,in the manufacture,sale, anddistribution of disposable medical and dental supplies andrelated products;and that in the course of this business inthe calendar year 1969,Respondent received directly frompoints outside the State of Michigan goods and materials,and shipped directly to points outside the State of Michiganproducts,valued in excess of $50,000. Respondent is en-gaged in commerce and in activities affecting commercewithin the meaning of Section 2(6) and(7) of the Act.International Union,United Automobile, Aerospace andAgricultural Implement Workers of America (UAW), theChargin& Party herein called the"Union,"is a labor organi-zation within the meaning of Section 2(5) of the Act.11.THEALLEGED UNFAIR LABOR PRACTICESAfter the Union's organizational campaign began, it wasassisted at Respondent s plant by a small cotiene of proun-ion employees who solicited union card signatures fromamong their fellow employees. Principal members of thissmall group were Irene Novak, the "leader" of the grou ,Rose Cauley, Donna Doiron (the alleged discnminateeChristine Alman, and Christine's stepmother, Cecelia Al-man. In addition to this solicitation activity, three of thisgroup, Irene Novak, Rose Cauley, and Donna Doiron ap-peared along with representatives of Respondent at a pre-election conference held at the offices of the Board'sRegional Director in Detroit on November 20, 1969. Andas will appear below, in remarks later made to the wholeamended at the outset of the hearing),and Respondent duly filed an answerto the complaint,dated March 30, 1970.2Most of Respondent's employees are females3Miss Doiron's last name is incorrectly spelled "Donan"in the complaint,an error corrected at the hearing.603body of employees at two preelectionmeetings,officials ofRespondent clearly identified, albeit without use of theiractual names,Miss Doiron and the two other prounionsupporters who had attended the Regional Director's con-ference on November 20. Moreover, in his testimony, VicePresident Trombly admitted that he was aware, although byhearsay, of the identity of employees who were active sup-porters of the Union; and on election day the group of fiveto whom I have referred (and perhaps a sixth unidentifiedsupporter) wore union buttons. On the entire record it isabundantly clear that the group to whom I refer were thekey prounion figures among the employees and that Re-spondent had knowledge of this fact.I turn now to other evidence bearing upon both unfairlabor practices charged, and particularly on the question ofRespondent's antiumon motivation. As previously stated,Irene Novak, Rose Cauley, and Donna Doiron each (falselyinforming Respondent that their absence was due to illness)attended the Regional Director's preelectionconference asrepresentatives of the Union. It is undisputed that Respon-dent convened two assemblies of the employees at its plantthereafter (shortly before the election), and that at one ofthese meetings, Vice President Trombly, and at the other,President Cowan, made similar remarks concerning thesethree employees.Without specifically naming the three,these officials stated that three "girls" had been to the meet-ing; that each had hed in calling in sick the day of themeeting; that one (meaning Miss Donon) was a 21-year oldemployee of only 3 months tenure who did not knowanything about the Company, and that if she would heabout being sick she would lie to the employees about theUnion; and as to Irene Novak, referred to as the "leader"or "organizer," rhetorically inquired of the employees whatkind of leader she would be when she would lie concerningher absence from work.On December 17, objections to the election were filedwith the Regional Director and served uponRespondent,containingvariousaccusationsofmisconductonRespondent's part. This document was signed by an officialof the Union; however, Irene Novak, Rose Cauley, andMiss Donon had ( participated in its preparationat a meetingwith an officialr.Landmesser) of the Union on the eve-ning of election day. On December 19, Respondent con-vened a meeting of its employees at which Mr. Tromblyspoke. On the basis of the testimony of witnesses Dononand Christine Alman I find that in substance Trombly,referring to the election and a letter Respondent had re-ceived, went on to say that a few of the girls were unhappywith its results and had filed these "charges" against theCompany,4 as a consequence of which he was unable at thattime to tell the employees about changes the Company hadin mind for 1970. He further told the employees that he wasnot going to take these charges "lightly,' or "sitting down."A short while after this meeting broke up, Cecelia Alman,who testified that she was "scared," initiated a conversationwith Trombly near her place of work. According to Mrs.Alman, "I told Mike [Mr. Trombly] I didn't have nothingto do with the letter. And he said he knew who the girls wereand that he would take care of them. Those are his exactwords." On cross-examination, she stated that the conversa-tion took "A couple of minutes. Just long enough for me totell him that I didn't have anything to do with the letter. Hesaid he knew it, and that he knew who they were, and he4While testifying that he did not know until he heardMiss Dorion'stestimony at the hearing that she andthe othertwo girls had anything to dowith formulation of the objections, he did not specifically contradict thetestimonyof the General Counsel'switnessesas to what he said at thismeetingabout the"girls" and theobjectionsas summarized in this finding. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDwould take care of them." Trombly gave the following testi-mony concerning this incident:A. She called me over. She said, "I want you to knowI had nothing to do with this," and I said, 'I know youdidn't.Why worry about it? I will just take care of thematter."Q. Are those your exact words?A. Yes.TRIAL EXAMINER: How did you know she had nothingto do with the charges?THE WITNESS. How did I know?TRIAL EXAMINER Yes.THE WITNESS I was under the assumption that theUAW was backing the charges.TRIAL EXAMINER Okay, go ahead, Mr. Townsend.Q. (By Mr. Townsend) Did you say to her, "I knowwho is behind it?"A. Not that I recall.Q. Well, did you or did you not make the statement?A. No.Q. And did you say, "I will take care of them?"A. No.Following the Union's withdrawal of its election objec-tions(on January 9, 1970), Trombly addressed anothermeeting ofthe employees at which he informed them thatthe objections had been dropped and went on to indicate tothe employees company plans for expansion. At some timeafter this meeting,' Trombly told Mrs. Cecelia Alman andone or two other employees on the work floor that the"charges" had been dropped "because the girls knew thatthey weren't true."5Returning now to the conversation between Mrs. Almanand Trombly on December 19, I credit the testimony ofMrs. Alman. Trombly and Alman agree on the first part ofthe conversation, that is, that when she said she had nothingto do with the objections he replied that he knew this. Theyalso agreethat he went on to use the words that he "wouldtake care" of something. In the circumstances, I think itmore logical that he said he knew that others than Mrs.Alman were involved and that he would take care of themthan that he merely assured her that he would take care ofthe objections, which was not the point of her concern at all.Furthermore, I find hereinafter that Trombly was a witnessof doubtful veracity on other points of fact, and was morefavorably impressed by Mrs. Alman's demeanor while testi-fying than I was b that of Trombly.Accordingly, I find that when Trombly spoke to Mrs.Alman, he knew that Novak, Couley, and Doiron had hada hand in the preparation of the objections and that hisstatementstoMrs. Alman constituted a coercive threat ofretaliation as charged in the complaint, violative of Section8(a)(l) of the Act. By the same token, his statements arecogent evidence bearing upon the issue of Miss Doiron'sdischarge, a matter to which I now turn .63 I base this finding on the testimony of Mrs.Alman,about whichTromblywas not called upon to testify6As further evidence of a discriminatory motivation,the GeneralCounselrelies on other testimony of Mrs. Alman.This isthat during her employmentinterviewwith Tromblywhen she was hired in August1969, Trombly toldher that the plant"was a non-union ship and that itwould staythat way."But under examinationby the TrialExaminer,Mrs. Alman conceded thatshe could not testifythat Tromblymade the last half of this statement i e ,the words that"itwould stay that way," and testifiedonly thatwhat he saidwas something to the effect that he did not want a union.Such a statementis permissible and all the more insignificant at the plant at this timeThe Discharge of Donna DoironDonna Doiron and her coworker Christine Alman weredischarged simultaneously on January 29, 1970. At the timeof their discharge they were working on the rollmachine,which produces in roll form sheets of paper used on medicalexamination tables. Operation of this machine normallyentails the work of three employees. The first of the packingoperations involves picking up the rolls as they are emittedfrom the machine onto a table and inserting them, six in all,into a plastic bag contained in a box carton and tying thetop of the bag with a paper covered wire called a "twistum,"a device similar to those available in supermarkets to tieplastic vegetable bags. The second operation involves mak-ing the box ready for filling (in some fashion not describedin the record), inserting the plastic bag into the carton andthen, when the other operator has packed it with rolls asdescribed above, sealing the packed carton and placing it ona movable "skid." For convenience, I will refer to these twooperations as "packing" and "sealing." the two operatorsengaged in these operations rotate asbetween the two jobsas each large roll of paper run through the machine toproduce the smaller rolls of sheets is exhausted, normally atintervals of something more than an hour. At the time oftheir discharge, Christine Alman was performing the pack-ing and Donna Doiron was performing the sealing opera-tion.At about 1 p.m., that is shortly after termination of thelunch period, Plant Superintendent Bigsby, who spendsmuch time on the production floor watching operations,came over to the roll machine and picked up a carton whichhad dust been sealed and took it into the office where, inTrombly's presence, he opened it. Bigsby testified that hedid this because he had noticed that Miss Alman had puta roll in the carton without rolling up the loose end of theroll.Upon opening the box in the office, he testified, he andTrombly saw that the bag containing the rolls had not beentied with the "twistum," so he and Trombly decided, as heand Trombly further testified, to determine whether therewere more cartons containing bags not tied. They went tothe roll machine area where they opened several more boxesand found more bags untied. Either Bigsby or Tromblythen had the machine stopped and Trombly engaged inconversations with the two packers.While as is to be expected there are variations in thetestimony of Trombly, Rigsby, Alman, and Doiron as toexactly what was said in these conversations, upon a studyof all this testimony I find that the following is essentiallywhat transpired. Trombly first spoke to Alman. He askedher if she had been putting the ties on and she said she hadnot.After, according to Trombly, some brief further ex-change,s Trombly told her she was through and could pickup her check at the office.Trombly then turned to Doiron and in the course of hisconversation with her asked her whether she had been put-ting on the ties and she replied that she had. He also askedher if she had known that Alman had not been tying thebags and Doiron admitted that she had been aware of' There is a variance in the testimony of Bigsby and Trombly as to thenumber of boxes they opened at this juncture,the number of skids fromwhichtheyremoved boxes for examination,and as to the number of bagsnot tiedAs to the latter, Tromblytestified that none of the bags in thecartons they opened were tied, whereas Bigsby testified that the ties weremissing on some of the bags8 Trombly testified that after Alman admitted that she was not putting theties on, he asked her why, she replied that she did not think it was necessary,and he then asked her when she had become the judge of quality. Accordingto Alman's account,there was no such further interchange. THE VERATEX CORPORATIONthis.'Trombly then told Doiron that she had previouslybeentold to inform him when she observed some worker notperforming her work correctly.1°Following the discharges, Respondent's officials openedall the boxes which could be identifiedas havingbeen prod-uced by Alman and Doiron that day and discovered thatonly in a small percentage of cases werethe plastic bags tied.I thinkitquite clearfrom a study of all the pertinenttestimony of Trombly and the otherwitnessesto the dis-charge events,and other evidence, that the specific basisupon which Trombly was purportedly acting in dischargingDoiron was that, in contravention of previous instructions,she had failed to report Alman's failure to tie the bags. 11 Iturn, therefore, to the evidence with respect to the existenceof such instructions.Respondent's evidence on this subjectis found inthe testimony of Trombly. This testimony, whichI examine in greaterdetail below, is to the effect that atperiodic employeemeetings12he had told the employeesthat if they saw another employee performing her workimproperly they should remind that employee to do it cor-rectly, and if the improper work continued, to report it tohim (or someone in management.)On his directexamina-tion Trombly testified as follows:Q. Mr. Trombly, had you yourself given employeesinstructionsas to what they are supposed to do if theyobserve poor quality work being performed by anothere71 oyee?Yes, sir.Q. When do you do this?A. I do that at pretty near all of our meetings.Q. You hold meetings, do you?A. Yes, sir.Q. How frequently do you holdmeetings?Q. Oh, they mustaverage outabout every six weeksor so.Q. Where do you hold these meetings?A. In the cafeteria.Q.What employees attend?A. All of the employees.TRIALEXAMINERWhat is the nature of these instruc-tions you give the employees with respect to the workof other employees? You were just asked that questionand you said you gave such instructions. What are theinstructions that you give?THE WITNESS The instructions I bring out is the weakpoints, say, in our progress, and if we get a case backof somethingthat was improperly packed, that partic-ular product is discussed, and also bring out the fact towatch quality.TRIAL EXAMINERWait a minute. Can you be morespecific? You were asked the question whether employ-ees were instructed, were given some instructions ofsome kind relative to the work performance of other9 In this connection,Doiron testified that when Bigsby tookaway the firstbox of rolls for examination she askedAlmanwhether she was tying the bagsand Alman told her she had not been doing so Doiron further testified thatAlman did not put on the ties when she became"backed up" in her packingwork,and that this was the situation prevailingthat day with Chris10 Trombly alsotestified that he asked Doiron why she was sealing theboxes "knowingtheywere not right"and that it was when Doiron shruggedher shoulders at this question that he reminded her of the instructions con-cerning reporting improperwork of other employees"Accordingto Trombly,he discharged the two girls together after hisconversation with Doiron and that he told them"theywere throughfor poorquality and insubordination " But I prefer the accounts of the two girls, andthat of Bigsby, that Tromblydischarged each after his respective conversa-tion with her Doiron"thought"thatTrombly toldher she was dischargedfor "being incompetent."12Trombly testified that in the period in question such meetings had beenheld about every 6 weeks605employees,or the plant production.What are thoseinstructions?THE WITNESS The instructions are to keep the qualityup.TRIAL EXAMINER Their own work,sure.You instructthe employees to do good work.THE WITNESSWe start up the unit, we go out and wework with these people and tell them how the situationis going to be packed,what they have to do to checkit,and they are to pass this information on, and wefrequently go back and forth and bring it up.TRIAL EXAMINERThose are the instructions given?THE WITNESS Yes.Q. (By Mr.Townsend) I don't think you really an-swered the Trial Examiner's question or mine. Haveyou given the employees instructions what they are todo when they observe other employees doing poorwork?A. Yes, I have.Q. On what occasions-strike that.What are thoseinstructions.A. I have asked everybody-told everybody if theyare working with a crew and one member of that crewis not doing it properly to remind the person that wasn'tthe way it should be done and if they didn't correct it,to let us know about it.Nothing was to go out improp-er.Q. You say you gave those instructions?A. Yes, I did.Q. When did you give them?A. I gave them quite a few times,at different meet-ings I have had.Q. Since the time that Donna Doiron has been em-ployed,have you given those instructions at employeemeetings?A. Yes.This matter was taken up in Trombly's cross-examinationwhere his further testimony is as follows:Q. (By Mr. Hayes)You testified that at various meet-ings you have told the employees to remind other em-ployees who weren't doing their work properly, to doit right,and if they didn't report to you, is that correct?A. Yes.Q. And you also testified that you made these re-marks at employee meetings since the hiring date ofDonna Doiron,is that right?A. Since the hiring?Q. Yes.When were these meeting?At how many didyou so instruct the employees?A. I couldn't say. I have meetings about every sixweeks.Q. Do you have them on set days? Fridays, Mon-days?A. No, no set date.Q. Were these meetings the same meetings that youhave referred to inyourearlier testimony, prior to theelection?A. I am referring to the onesprevious to the election?Q. Do you recall specifically any meeting aboutwhich we know wherein you informed the employeesof these instructions?A. Would you repeat that?TRIAL EXAMINER I don't understand your question.What meetings are you talking about?Q. (By Mr.Hayes)Any meetings about which therehas been testimony here so far.A. The meetings you are referring to are the threemeetings in December? 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Three meetings in December-the one subsequentto the withdrawal of the objections.A. I did not discuss it-I made a presentation the daybefore the election, and I had a meeting the 19th ofDecember, and I did not discuss quality at that meet-ing.Q. When did you discuss quality?A. At meetings prior to that. The date I don't remem-ber.Q. And you have been holding these meetings eversince you became vice president?A. I have been holding thesemeetingssince I havebeen with the Company.TRIAL EXAMINER You mean meetings devoted to qual-ity, or devoted to this and other subjects, or what?THE WITNESS I hold meetings pertaining to anythingthat we have problems with in the plant.TRIAL EXAMINERWell, maybe you do. So what? Theymight deal with other matters, so far as we know.THE WITNESS They do. They deal with other mattersin the plant. They deal with changes we are to make.They deal with where we are and where we are goingand also deal with complaints we have in the plant.Q. (By Mr. Hayes) Is it your testimony that at everymeeting you instruct the employees to remind the otheremployee to do their work properly and otherwise re-port to you or Mr. Bigsby?A. I bring up complaints, and I bring up that we-Q. Just give me your answer yes or no.TRIAL EXAMINERAnswer the question.THE WITNESSWillYou repeat it?Q. (By Mr. Hayes) At every employee meeting, doyou tell the employees to remind persons with whomthey are working to properly do their work, and if theydon't, to report to you or Mr. Bigsby?A. You want a yes or no on that?Q. That's what I want.A. I said no, because I just admitted three that Ididn't discuss it.Q. Apart from those election meetings, do you?A. To my knowledge, I do, yes.Q. You do.TRIAL EXAMINERAt every meeting of employees?THE WITNESS To myknowledge, r do.TRIAL EXAMINERWhat do you mean by to yourknowledge?THE WITNESSThat I can remember.TRIAL EXAMINERInsofar as you can recall.THE WITNESSYes.TRIALEXAMINEROr to put it another way, you thinkyou have done so.THE WITNESS Yes.The General Counsel's witnesses on the other hand, Doi-ron, Christine Alman, and Mrs. Alman, each denied thatthey had been given such instructions as Trombly testifiedto;Doiron and Christine Alman testified that they hadnever been instructed to see that bags were tied by cowork-ers on the rolling machines; and there is no evidence of anyinstance in which Respondent discharged or disciplined anyemployee for violation of the alleged instructions. The un-persuasive character of Trombly's testimony on this subject,set forth above,is self-evident.Moreover, a method of in-suring quality control which depends on employees' moni-toring the work of each other would seem on its face mostunrealistic and unlikely, in view of the natural tendency ofemployees to tend to their own jobs and of their naturalreluctance to serve as informants against each other. In anycase, such a system would depend on clear employee aware-ness of the requirements of jobs other than their own whichtheir employer regardedas essential,of which there is noproof in this case. Indeed, even as to their own jobs thepertinent evidence of record shows that Respondent had nosystematic method of imparting job instruction, leaving thetask of breaking in new employees,at least invery consider-able part, to more experienced ones without any close con-trol or direction by Respondent over this type of instructionprocess. Doiron was instructed as to the packing operationson the roll machine by Rose Cauley, and while she was toldto tie the bags she was not told to see that others did so.Accordingly, for the various reasons indicated, I rejectTrombly's testimony,13 credit that of the employees, andfind that instructions of the sort Trombly described had notbeen givento the employees or to Miss Doiron,at meetingsor otherwise, in the period subsequent to her hire.14Trombly also testified concerning two incidents when, ascharacterized by Respondent's counsel, he "discussed" withMiss Doiron "her poor work performance." One of theseincidents occurred in October and another 2 weeks later(when Doiron was still a relatively new employee), whenduring a relatively brief period Doiron was operating the"Hudson" or "Bonnie" machine. In each instance, due tosome faulty functioning of the machine, it began to producerolls of napkins with oil spots on them. Respondent impliesthat Doiron was at fault in not shutting down the machinewhen these conditions arose, but on Doiron's account of thefirst incident (apparently the only one she recalled) andTrombly's own account of both,it is clearthat Trombly didnot consider Doiron derelict at all on the first occasion orsignificantly so on the second.'S For thisreason,and be-cause the incidents were rather remote intime,becauseDoiron was not given a warning or reprimand on eitheroccasion, and because Trombly's testimony concerning theactual discharge events strongly indicates that he did nothave these incidents in mind in actually discharging Doiron,I regard Respondent's testimony on these matters as "makeweight" evidence manifesting some lack of confidence onTrombly's part in the ground he advancedas the essentialreason for Doiron's discharge.1613 In rejecting Trombly's testimony I have also attached some weight to thefact that when Plant Superintendent Bigsby was asked on cross-examinationwhether there wereany "qualitycontrol" personnel in the plant he firstreplied "Supervisory looks after quality control," and then added "Also, wetry to get our people interested enough so that they will look after it too,"without mentioning any instructions to employees at meetings concerning adutytomonitor the work of others.1According to Dovon and Mrs. Alman, the only instructions given at anemployee meeting concerning quality were to the effect that on one occasionthe employees were told to check on the rolls being produced on a differentmachine,called the "Hudson"or "Bonnie and Clyde"machine,because ofsome complaints Respondent had received15When, on the first occasion,Doiron's attention was called to the firstbatchof soiledrolls bythe girl perfornung the packing operation(Doironcould not observe their faulty condition from her position on the other sideand behind the machine)she told the packer to put them aside as "seconds,"which in some instances Respondent markets A few moments later, comingaround from behind the machine,Doiron noticed that soiled rolls were stillbeing produced and as a result,as I find,notified Trombly of this fact,leaving the machine running.Accordingto Trombly,he then"explained" toDoiron,whom he described as "new on the machine,"that "When she wasin doubt to shut the machine down. This I wanted her to understand becauseshe had never been on it before and I wanted her to understand rather thenmake seconds or waste,shut the machine down, and see one of the supervi-sors [himself or Bigsbyl This I explained "According to Trombly, the same problem of oily rolls was involved in thesecond incident 2 weeks later, and when Doiron and the packer started toapproach him he motioned to Doiron to stop the machine and told her again"to shut the machine down, when she was indoubt"[Emphasis supplied]16Respondent also contends that in connection with a thirdincident in- THE VERATEX CORPORATIONI come now to a final and disturbing aspect of Trombly'stestimony. After he had completed his explanation on directexamination of the discharges of Christine Alman and Doi-ron, and, as he testified, he had told them the were throughand to pick up their checks, Trombly, in explaining what hetold Doiron outside his office about the preparation of hercheck, let drop the fact that he had decided earlier that dayto discharge Alman and that Alman's check had, according-ly, previously been made out. Under which he previouslydescribedas causingthe discharges of both Alman andDoiron did not, in fact, "have anything to do with [Alman's]discharge." In the circumstances, I find it difficult to believethat the selfsame incident had anything to do with or wastrue cause of Doiron's discharge either.Considering all the foregoing factual and credibility find-ingsI am unable to credit Respondent's explanations forDoiron's discharge and, accordingly, must look elsewhere inthe record for Respondent's true reason and motive. On thisrecord, I find that reason and motive to repose inRespondent's antipathy to the leading union spirits, includ-ing Doiron, and its purpose to retaliate against them, all asmanifested particularly by Trombly, the official who dis-charged Doiron, as set forth and found earlier in this deci-sion.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Veratex Corporation is, and at all material timeshas been, an employer within the meaning of Section 2(2)of the Act, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW) is,and at all material times has been, a labor organizationwithin the meaning of Section 2(5) of the Act.volving Doiron (and Christine Alman), Trombly gave Doiron a final warningregardingher work performance. This is what I will call the "staring" inci-dent, which took place either shortly before the election (as Trombly testi-fied)or after it(as Alman and Doiron testified)In the beginning there wasmisunderstanding on Trombly and Bigsby's part as to what the staring wasabout, but as the matter was clarified over a series of talks extending overa 2-day period and variously between one or another of the girls, Bigsby, andTrombly, the staring turned out, as Trombly testified, to involve antagonisticglaring between prounion Alman and Doiron, on the one hand, and antiun-ion Dolores Fisher on the other. It is unnecessary to dwell on the considera-ble evidence concerning this incident and the attendant discussions,in viewof my conclusion, based on the entire record and others of my credibility andother findings herein, that on the question whether Trombly gave Doiron a6073.By discriminatonly discharging Donna J. Doiron onJanuary 29,1970, thereby discouraging membershipin theabove-named labor organization,the Respondent leas en-gaged in and is engagm in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By the above-described conduct,and by threateningemployees with reprisal because they engaged in union ac-tivities,thereby interfering,with,restraining,and coercingits employees in the exercise of rights guaranteed them inSection 7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5. The above-described unfair labor practices tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce and constitute unfair labor prac-tices affecting commerce within the meaning of Section 2(6)and (7)of the Act.THE REMEDYSince the unfair labor practices found to have been com-mitted by the Respondent are persuasively related to otherunfair labor practices proscribed by the Act, the danger oftheir commission in the future may reasonably be anticipat-ed from the Respondent's past conduct." It will thereforebe recommended that the Respondent cease and desist, notonly from the unfair labor practices found, but also from inany other manner infringing u on the rights of its employ-ees guaranteed by Section 7 oT the Act.I shall also recommend affirmatively that Respondent, inorder to remedy its unlawful discrimination against DonnaDoiron, offer her immediate and full reinstatement to herformer job or if that job no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother rights, privileges, or working conditions, and make herwhole for all earnings lost by reason of the discriminationagainst her, by paying to her a sum of money equal to theamount she would have earned from the date of her dis-charge to the date of a proper offer interest at the rate of6 percent per annum, shall be computedin the manner setforth in F. W.Woolworth Company,90 NLRB 289; andIsisPlumbing & Heating Co.,138 NLRB 716.[Recommended Order omitted from publication.]final warning in his last talk with her, Doiron's testimony that he did not ismorereliable than that of Trombly and Bigsby that he did17 It is well established that a discriminatory discharge of an employee'__because of his union activities goes to the very heart of the ActA XKrajewskiManufacturing Co, Inc,180 NLRB No 173/